              Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 1 of 15




                           IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT O「         KANSAS

IN THE MATTER OF THESEARCH O「
INORMAT10N ASSOCIATEDヽ VITH THE
CELLULAR DEVICE ASSIGNED WITH                          Casc No 19‐ mJ-8063-TJJ
CAl■ NUMBER(760)686 4039 THAT IS Pヽ
THE C'USTODY OR C()NTROL OF                            Filed Ullder Seal
VERIZON


                                   AFFIDAVIT IN SUPPORT OF
                        AN APPLiCAT10N FOR A SEARCH WARRANT
        I,Task Forcc Ofrlcer crlstin Stammler,bcing rlrst duly swom,hcrcby dcPosc and statc

as follows

                        INTRODUCT10N AND AGENT BACKGROUND
        l       l makc this affldavit in suppor1 0ran application fOr a scarch warrallt for


information associated with a certain cellular device assigned call number (760) 686-4039 ("the

SIIBJECT ACCOUNT"), with listed subscriber Shay Montgomery, that is in the custody or

control ofVerizon, a wireless communications service provider that is headquanered at 1095

Avenue of the Americas, New York, New York. As a provider of wireless communications

service, Verizon is a provider ofan elcctronic conrmunications service, as defined in l8 U.S.C.       S


2s 10(l s).


        2.        The information to be searchcd is described in the following paragraphs. This

afldavit is made in support ofan application for      a search warrant under 18 U.S.C. $

2703(c)(l)(A) and Federal Rule ofCriminal Procedure 4l to require Verizon to disclose to the

govemment the inlbrmation further described in Section I ofAttachment           A.   Upon receipt ofthe

information describcd in Section t ofAttachment A. govcmment-authorized persons will review

the information to locate items described in Section     II ofAttachment A.
           Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 2 of 15




         3.     Because this warrant seeks the prospective collection ofinformation, including

cell-site location information, that may fall within the statu1ory definitions ofinformation

collected by a "pen register" and/or "trap and tace device,".tee l8 U.S.C. $ 3127(3) & (4), the

requested warrant is desigred to also comply with the Pen Register     Act.   See   l8 U.S.C. $$ 3l2l -

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See l8 U.S.C. S 3123(bxl).


        4.      I am a Task Force Oflcer of the F'ederal Bureau of Investigation (FBI) and have

been employed as a Police   Oflicer by the Kansas City, Missouri Police Department since April

2006. My previous assignments included the Patrol Division, Robbery Unit, and the Homicide

Unit.   I am currently assigned to the Financial Investigations Section and am a Task Force

officer with the Federal Buleau oflnvestigation. In connection with my official duties. I

investigate criminal violations ofthe Controlled Substances Act. among other crimes. My

training and experience has involved, among other things: (a) the debriefing ofdefendants,

witncsses, and informants who have knowledge ofthe distribution and transportation          of

controlled substances, and ofmoney laundering and concealment ofproceeds; (b) surveillarce;

(c) analysis of docurnentary and physical evidence; (d) paaicipation in previous wire intercept

investigations; and (e) investigating money laundering cases. I have participated in over 100

investigations that involved, at least in part, the use ofcellular telephones.

         5.     The facts in this affidavit come from my taining and experience, my review        of
                                                                     'l'his affidavit is intended
documents, and information obtained from other agents and witnesses.

to show merely that there is probable cause for the requested wanant and does not set forth all        of

my knowledge about this matter.
            Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 3 of 15




        6.      Based on the facts set forth in this affidavit, there is probable cause to believe

violations of 18 U.S.C. SS 1956(h) and 1956(a)(3) have been committed by Nickolas Vander

Bruggen (BRUGGEN). BRUGGEN was charged with these crimes, on February 13, 2019 (in

District ofKansas Case No. l9-20007-02-CM) and is the subject ofan arrest warant issued on

the same date in the District ofKansas. There is also probable cause to believe BRUGGEN is

aware ofthese charges and has       fled. There is also probable causeto believe   the location

information, described in Attachment A, will assist law enforcement in arresting BRUGGEN,

who is a "person to be arrested" within the meaning of Federal Rule of Criminal Procedure

al(c)(a).

       7.       The Court has jurisdiction to issue the proposed warrant because it is a "court         of

competentjuisdiction"     as defined   in l8 U.S-C. $ 2711. Specifically, the Court is a district court

ofthe United   States that has   jurisdiction over the offense being investigated; .ree 18 U.S.C.   g


2711(3XAXD.

                                             PROBABLE CAUSE

       8.       The United States, including the FBl, is conducting a criminal investigation        of

BRUGGEN regarding possible violations of l8 U.S.C. $S 1956(h) and 1956(a)(3).

       9.       On February 13, 2019, an arrest     warant for BRUGGEN was issued in the District

ofKansas (Case No. l9-20007-02-CM) for violations of l8 U.S.C. g0 1956(h) and 1956(a)(3).

        10.     During the investigation, officers obtained data from a co-conspirator's cellular

phone. On the phone, officers observed text       messages related to drug   traflicking and drug

payments. The observed text messages were with the SUBJECT ACCOUNT. The contacl in the

co-conspirator's cellular phone was listed as "Nick Hesperia."
          Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 4 of 15




        11.    Investigators detemined, via subpoena, the service provider for the SUBJECT

ACCOUNT was verizon. The SUBJECT ACCoUNT subscriber was rcvealed to be Shay

Montgomery and her billing address was the same address used by BRUGGEN - 15966 Llve

Oak Street, Hesperia, Califomia. lnvestigators identified Montgomery as BRUGGEN's mother.

        12.    Beginning on February 15, 2019, several attempts have been made by law

enforcement to locate and arrest BRUGGEN.

        13.    On February 19, 2019, a vehicle associated to BRUGGEN was captured on a

license plate reader in or around Chino.   Caiifomia. Chino is a city located in the Los Angeles,

Califbmia meto area.

        14.    On February 20, 2019, Montgomery advised law enforcement she had been in

contact with BRUGGEN and he was aware he had an outstanding arrest warrant. Montgomery

said she told BRUGGEN to tum himself in; however, she did not believe he would do so

voluntarily.

        15.    On March 8, 2019, Montgomery told law enforcement BRIIGGEN used the

SUBJECT ACCOLINT and she had been contacting BRUGGEN on the SUBJECT ACCO[NT.

Montgomery believed BRUGGEN was staying somewhere in the Los Angeles meto area.

        16.    On March 13, 2019, Verizon was contacted and confirmed the STJBJECT

ACCOLINT was still active.

        l'1.   In my experience, subscriber information has yielded information in past

investigatioN that is relevant and matedal to criminal investigations and fugitive apprehension.

Such information includes leads relating to the names of family members. associates, friends and

other individuals who may assist or aid the suspect and/or fugitive from.iustice. Based upon my

training and experience, one way to identify associates may be to obtain subscriber infomation
              Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 5 of 15




and call detail records for calls made to and from the SUBJECT ACCOUNT and then conduct an

investigation conceming those names and addresses.

          18.    I am also aware that the general geographic hcation ofthe SIIBJECT

ACCOUNT, derived from cell site information used by the SUBJECT ACCOIJNT, can be used

to corroborate the observations ofsurveillance agents. More specifically, surveillance agents can

compare observations    ofthe SUBJECI' ACCOUNT's user with cell site information in order to

vedfy the identification and location ofthe SUBJECT ACCOLINT's user.

          19.    In my training and experience, I have leamed that Verizon is a company that

provides cellular communications service to the general public. I also know that providers        of

cellular communications service have technical capabilities that allow them to collect and

generate information about the locations ofthe cellular devices to which they provide service,

including cell-site data, also kno$m as "tower/face information" or "cell tower/sector records."

Cell-site data identifies the "cell towers" (i.e., antenna towers covering specific geographic

areas) that received a radio signal from the cellular device and, in some cases, the "sector" (i.e.,

faces   ofthe towers) to which the device connected. These towers are often      a   half-mile or more

apart, even in wban areas, and can be 10 or more miles apan in rural areas. Fudhemore, the

tower closest to a wireless device does not necessarily serve every call made to or ftom that

device. Accordingly, cell-site data provides an approximate general location ofthe cellular

device.
          ︵
          Ｚ




                 Based on my training and experience, I know that Verizon can collect ccll-site

data on a prospective basis about the SUBJECT        ACCOLll.lT. Based on my training and

experience, I know that for each communication a cellular device makes, its wireless service

provider can typically determine:   (l)   the date and time   ofthe communicationi (2) the telephone
           Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 6 of 15




numbers involved,     ifany; (3) the cell tower to which the customer connected at the beginning of

the communication; (4) the cell tower to which the customer was connected at the end           ofthe

communication; and (5) the dumtion of the comftunication. I also know that wireless providers

such as Verizon typically collect and retain cell-site data penaining to cellular devices to which

they provide service in their normal course ofbusiness in order to use this information for

various business-related purposes.

         21.      Based on my training and experience, I know that Verizon also can collect per-

call measurement data, which Verizoo also refbrs to as the "real-time lool" ("RTT"). RTT data

estimates the approximate distance    ofthe cellular device from     a   cellular tower based upon the

speed   with which signals travel between the device and the tower. This information can be used

to estimate an approximate locatio[ range that is more prccise than typical cell-site data.

         22.      Based on my training and experience,      I know each cellular device   has one or

more unique identifiers embedded inside       it.   Depending on the cellular network and the device,

the embedded unique identifiers for a cellular device could take several different forms,

including an Electronic SerialNumber ("ESN"), a Mobile Electronic Identity Number

("MEIN"),    a   Mobile Identification Number ("MIN"), a Subscriber Identity Module ("SlM"),           a


Mobile Subscriber lntegrated Services Digital Network Number ("MSlSDN"), an Intemational

Mobile Subscriber Identifier ("IMSI"), or an Intemational Mobile Equipment ldentity ("IMEI").

The unique   identifiers   as transmitted   from a cellular device to a cellular antenna or   tower    can

be recorded by pen-trap devices and indicate the identity       ofthe cellular device making the

communication without revealing the communication's content.

         23.      Based on my training and experience, I know that wireless providers such as

Verizon typically collect and retain infomation about their subscribers in their normal course of
           Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 7 of 15




business. This information can include basic personal information about the subscriber, such as

name and address, and the method(s) ofpayment (such as credil card account number) provided

by the subscriber to pay for wireless communicatio[ service. I also know that wireless providers

such as Verizon typically collect and retain information about their subscribers'        r-rse   ofthe

wireless service, such as records about calls or other communications sent or received by a

particular device and other tansactional records, in their normal course of business. In my

training and experience, this information may constitute evidence ofthe crimes under

investigation because the information can be used to identify the SIJBJECT ACCOLNT'S user

or userc .urd may assist in the identification of co-conspirators and./or victims.

                                 AUTHORIZATION REOUEST

       24.     Based on the foregoing, I request that the Court issue the proposed warrant,

pusuant to l8 U.S.C. g 2703(c) and Federal Rule of Criminal Procedure 4l         .   The proposed

warant will also function   as a pen register order   undet l8 U.S.C. $ 3123 authorizing the

installation and use ofa pen register and/or trap and trace device to record, decode, and,/or

capture certain information in Attachment A for each communication to or from the SUBJECT

ACCOUNT, without geographic limit, for       a   period offorty-five days (45) days pursuant to          l8
U.S.C. $ 3123(cX l).

       25.     I further request that the Court direct VerizoD to disclose to the govemment any

information described in Section I ofAttachment A that is within its possession, custody, or

conhol. Because the warrant will be served on Verizotr, who will then compile the requested

records at a time convenient to it, reasonable cause exists to   pemit   the execution   ofthe

requested warrant at any time in the day or night.
         Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 8 of 15




       26.     Further. because the requested warrant seeks the prospeotive collection           of

information. including cell-site location information, that may f'all within the statulory definitions

ofinformation collected by a 'pen register" and,/or "trap and trace device," see 18 U.S.C.            $


3123(3) & (4), the requested warrant is designed to also comply with the Pen Register Act. See

l8 U.S.C. S$ 3121-3127.      The rcquested   warant therefore includes allthe info.mation required

to be included in an Order pursuant to that statute. ,See I 8 U.S.C. $   3   l23OX I ).

                    PROSI]CUTOR APPLICATION AND CERTIFICATION
                           PURSUANT TO l8 U.S.C. { 3l2t el rea.


       27.     Because the above Application and        Affidavit in Support ofa Search Warrant

seeks prospective cell-site location information which constitutes    "dialing, routing. addressing.

or signaling information" that falls within the scope ofthe Pen Register Act, l8 U.S.C. $ 3121 e/

ie4., and may fall within the statutory delinitions ofinformation collected by       a    "pen register"

and,/or "trap and   tace device," see l8 U.S.C. $ 3127(3) and (4), the undersigned Attomey for the

Government, as defined in Rule l(b)(1) ofthe Federal Rules of Criminal Procedure. also applies

to this Court pursuant to the Pen Rcgister Act seeking authority to obtain the above-requested

prospective cell-site location information. The undersigned certifies that the information likely

to be obtained is relevanl to an ongoing criminal investigation being conducted by the U.S.

Marshals Service, as further detailed above. and incorporated herein. See         l8 U.S.C.    $$ 3122(b).

The requested warrant is designed to comply with the Pen Register Act and therefore includes all

the information required to be in ar order issucd pusuant to thc statute. See        l8 U.S.C.    $


3123(bX1).


                                                 s/ Trent M. Krug
                                                Trcnt M Krtlg

                                                    8
            Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 9 of 15




                                                    Assistant United States Attomey
                                                    500 State Ave., Suite 360
                                                    Kansas City. KS 66101
                                                    Tele: 9l3-551-6730
                                                    Fax:   913-551-6541
                                                    Trent.Krug@usdoj.gov
                                                    Ks S.Ct.No. 19454



         28.     I further request, pursuant to    18 U.S.C. $ 3103a(b) and Federal Rule   of Criminal

Procedure 4l (f)(3), that the Court authorize the officer executing the wa.rrant to delay notice until

thirty (30) days after the collection authorized by the warant has been completed. There is

reasonable cause to believe that providing immediate notification       ofthe wanant may have          an

adverse result, as defined   in l8 U.S.C.   $   2705. Providing immediate notice to the subscriber or

user   ofthe Target Cell Phone would seriouslyjeopardize the ongoing investigation,        as such a

disclosure would give that person an opportunity to destroy evidence, change pattems         of

behavior, notify confederates, and flee from prosecution; further, premature disclosure could

endanger law enforcement during their efforts to locate and apprehend the        fugitive. Se"    18


U.S.C. g 31o3a(bXl). The proposed search warrant does not authorize the seizure ofany

tangible property. See 18 U.S.C. $ 3103a(bx2). Moreover, to the extent that the warrant

authorizes the seizure ofany non-content wire or electronic communication (as defined in l8

U.S.C. $ 2510) or any stored wire or electronic information. there is reasonable necessity for the

seizure for the reasons set forth above. .See      l8 U.S.C. $ 3103a(b)(2).

         29.     There is reason to believe that notification   ofthe existence ofthis Application and

any Court order issued   will   seriously jeopardize the investigation, including giving the subject(s)

an opportunity to: endalger the     life or physical safety oflaw enforcement attempting to

effectuate the arrest or bystanders ther€to, flee from prosecution, destroy and/or tamper with
          Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 10 of 15




evidence, change padems ofbehavior, or notiry confederates. See 18 U.S.C.             S   2705(bX1)-(3),

(5). As   such, the United States further requests, pursuant   to   18 U.S.C. $$ 3123(dX2) and

2705(b), that the Court order Verizotr and any other pe.son or entity whose assistaoce facilitates

execution ofthe waaaant, and their agents and employees, not to disclose in any manner, directly

or indirectly, by any action or inaction, the existence ofthis application and waraot, or this

investigation, except as necessary to effectuate the warrant, for one year from the date ofthe

warrant unless otherwise ordered by this Courl. I request these documents may be disclosed            if
and as required for discovery purposes without further order        ofthis Court.

          30.    I funher   request that the Court order that all papers in support   ofthis application,

including the affidavit and search warrant, be sealed until firther order ofthe Cout. These

documents discuss an ongoing criminal investigation that is neither public nor known to all          of
the targets   ofthe investigation. Accordingly, there is good cause to     seal these documents

because their prcmature disclosure may seriously jeopardize that investigatioD, including by

giving targets an opportunity to destroy or tamper with evid€nce, change paftems of behavior,

notiry confederates, and flee from prosecution.




                                                                      AMMIER

                                                               Bureau of lnvestigation




Swom and attested by affiant via telephone, after being submitted to me by reliable electronic
means on this 25th day ofMarch. 2019.



        HONORABLEJAMES P O'HARA
        UNITED STATES MACISTRATEJUDGE
                                                    10
      Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 11 of 15




                                      ATTACHMENT A

                                Particular Things to be Seized


L   lnformation to be Dfuclosed by the Provider

    To the extent that the information for the Target Cell Phone is wilhin the possession,

custody, or control ofthe Provider, including any information that has been deleted but is

still available to the Provider or that has been preserved pursuant to a request made under     18


U.S.C. $ 2703(0, the Provider is required to disclose to the government the following

infomation pertaining to the Account listed:

       a.   The following infomation about the customers or subscribers associated with the

            SUBJECT ACCOLINT for the time          pe   od February 13, 2019 thrcugh the date   of
            tlis warrant:

                i.    Names (including subscriber names, user narnes, and screen names);

                ii.   Addresses (including mailing addresses, residential addresses, business
                      addresses. ald e-mail addresses);

               iii.   Local and long distance telephone connection records;

               iv.    Records ofsession times and durations, and the temporarily assigned
                      network addresses (such as Intemet Protocol ("[P") addresses) associated
                      with those sessions;

               v.     Length ofservice (including start date) and types ofservice utilized;

               vi.    Telephone or instrument mrmbers (including MAC addresses, Electronic
                      Serial Numbers ("ESN"). Mobile Electronic Identity Numbers ("MEIN"),
                      Mobile Equipment ldentifier ("MElD")i Mobile Identification Number
                      ("MIN"), Subscriber Identity Modules ("SIM"), Mobile Subscriber
                      lntegrated Services Digital Network Number ("MSISDN"): lnternational
                      Mobile Subscriber ldentity Identifiers ("[MSI"), or Intemational Mobile
                      Equipment Identities ("lMEI");

              vii.    Other subscriber numbers or identities (including the registration Intemet
                      Protocol ("1P") address); and
       Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 12 of 15




               viii.   Means and source ofpayment lbr such service (including any credit card
                       or bank account number) and billing records; and


                 ix.   All records and other information (not including the contents of
                       communications) relating to wire and electronic communications sent or
                       received by the SUBJECl ACCOUNT, including:

                       (A) the date and time ofthe communication, the method ofthe
                       communication- and the source and destination ofthe communication
                       (such as the source and destination telephone numbers (call detail
                       records). email addrcsses, and IP addresses); and

                        (ii) information regarding the cell tower and antenna face (also known as
                       "sectors") through which the comrnunications were sent and received as
                       well as pea-call measurement data (also known as "real-time tool" or
                       *RTl-).

         b.   Infbrmation associated with each communication to and from the SU BJECT

              ACCOUNT for a period of45 days from the date ofthis warrant, including:

                  i.   Any unique identifiers associated with the cellular device, including ESN,

                       MEIN, MSISDN, IMSI, SIM, or MIN;

                 ii.   Source and destination telephone numbers;

                iii.   Date, time, and duration ofcommunication; and

                iv.    A11 data about the   cell towers (i.e. antenna towers covering specific

                       g€ographic areas) and sectors (i.e. faces ofthe towers) to which the

                       SUBJECT PHONE will connect at the beginning and end of each

                       communication as well as per-call measurement data (also known as "real-

                       time tool" or "RTl-').




ll.   lnformation to be Seized b1 the (;oyernmcnt
                                                   つ 一
         Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 13 of 15




       All information described above in Section I that constitutes [evidence, fruits,

contraband, and instrurnentalitiesl of violations of   l8 U.S.C. $$ 1956(h) and 1956(a)(3)

involving BRUGGEN during the period February 13, 2019 through the date ofthis warrant.

       Law enforcement personnel (who may include, in addition to law enforcement omcers

and agents, attomeys for the government, attomey support staff, agency personnel assisting the

govemment in this investigation, and outside technical experts under govemment conlrol) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Wanant.
          Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 14 of 15




                 CERTIFICATE()「 AUTHENTICITY()F DOMESTI(1
            RECORI)S PURSUANT TO FEDlう RAL RULES OF EVIDENCE
                              902(H)AND 902(13)


                                                          aftest, undcr penaltics ol   pe{ury by thc laws

ofthc Unitcd Statcs of AlllcHca pursuantto 28 U S C §1746,that tllc illfollllation cOntaincd in

this ce“ irlcation is truc and corcct l a ll cmploycd by VcHzon,alld my titlc is


                                         .   I am qualilicd to authcnlicate thc records attachcd hcreto

because I am familiar with how the records were crealed, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates ofthe original records in the custody       of

Verizon. The attached records consist of                          IGENERALLY l)ESCRIBE
RECORDS (pages/CDs/megabytes)1. I turther state that:


       a.      all records attached to this certificate were made at or near the time ofthe

occudence ofthe matter set forth by, or fiom information transmitted by, a person \rr'ith

knowledge ofthose matters, they were kept in the ordinary course ofthe regularly colducted

business activity   ofverizon,   aod they were made by Verizon as a regular practice; and


       b.      such records were generated by Verizon's electronic process or system that

produces an accurate result, to   wit:


               l.       the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Verizon in a manner to ensure that they are true duplicates ofthe

original records; and


               2.       the process or system is regularly verified by Verizon, and at all times

pertinent to the records certified here the process and system functioned properly and nomally.
         Case 2:19-mj-08063-TJJ Document 1 Filed 03/25/19 Page 15 of 15




        I further   state that this   certilication is intended to satisfy Rules 902(l l) and 902(13) of

the Federal Rules of Evidence.




1)atc                                       Signature




                                                         つ 一
